  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

    MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA           )
                                   )         CRIMINAL ACTION NO.
     v.                            )             2:19cr62-MHT
                                   )                 (WO)
THOMAS WILLIAM GRIER               )

                              ORDER

    Upon     consideration    of       the    recommendation     of   the

United States Magistrate Judge (doc. no. 64) and the

objections    filed   by    defendant         Thomas   William    Grier

(doc. no. 70); and after an independent and de novo

review of the record, it is the ORDER, JUDGMENT and

DECREE of the court that:

    (1) Defendant     Thomas       William       Grier’s   objections

           (doc. no. 70) are overruled.

    (2) The      recommendation          of     the    United    States

           Magistrate Judge (doc. no. 64) is adopted.

    (3) Defendant Grier’s motion to suppress (doc. no.

           16) is denied.

    DONE, this the 27th day of January, 2020.

                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE
